Citation Nr: 1431203	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to disability ratings for depressive disorder higher than 30 percent before June 26, 2013, and 70 percent from June 26, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1983.

This appeal comes before the Board of Veterans' Appeals from rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs.  In a July 2009 rating decision, the RO continued a 30 percent disability rating for depressive disorder.  In a July 2013 rating decision, the RO increased the rating to 70 percent effective June 26, 2013.

In August 2013, the Veteran had a Board videoconference hearing before the undersigned Acting Veterans Law Judge (Acting VLJ).  A transcript of that hearing is of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  From June 1, 2009, the Veteran's depressive disorder produced occupational and social impairment with deficiencies in work, family relations, thinking, and mood, due to such symptoms as suicidal ideation, near-continuous depression, and inability to establish and maintain effective relationships.  

2.  The Veteran's depressive disorder has not produced total occupational and social impairment.



CONCLUSIONS OF LAW

1.  From June 1, 2009, the Veteran's depressive disorder met the criteria for a 70 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2013).

2.  The Veteran's depressive disorder has not met the criteria for a 100 percent disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in an April 2009 letter, which was issued before the rating decisions that are the subject of the present appeal.  In the April 2009 letter, VA advised the Veteran what information was needed to substantiate a claim for higher disability ratings.  VA also advised the Veteran how VA assigns effective dates.  The letter also stated who was to provide the evidence.

In the August 2013 Board videoconference hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the August 2013 Board videoconference hearing.  The Veteran has had VA examinations that adequately addressed the manifestations and effects of his depressive disorder.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Depressive Disorder

The Veteran has service-connected back disability, described as lumbar spine degenerative disc disease with congenital spina bifida occulta.  He sought service connection for depression, claimed as secondary to his back disability.  Effective in April 2002, the RO established service connection for depressive disorder associated with lumbar spine degenerative disc disease with congenital spina bifida occulta.  The RO assigned a disability rating of 30 percent.  In March 2009, the RO received the Veteran's claim for an increased disability rating for his depressive disorder.  The Veteran appealed a July 2009 rating decision in which the RO continued the 30 percent rating.  In a July 2013 rating decision, the RO increased the rating to 70 percent effective June 26, 2013.  The Veteran continued his appeal, and is seeking ratings higher than 30 percent before June 26, 2013, and 70 percent from June 26, 2013.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating mental disorders, including depressive disorder, under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent


Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  From 2009 forward, clinicians have assigned the Veteran GAF scores of 40 to 50.  GAF scores of 31 to 40 are for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

The Veteran has reported depression since the 1980s.  On VA psychiatric examination in September 2004, the examiner found that the Veteran had a depressive disorder.  The examiner assigned a GAF score of 55.  

In VA primary care in March 2007, screening showed signs of depression.  The primary care physician referred the Veteran for mental health treatment.  The Veteran acknowledged longstanding depression, but refused mental health treatment.  In 2008, a VA primary care physician again referred the Veteran for treatment for depression, and the Veteran again refused treatment.

The Veteran had a VA mental disorders examination in June 2009.  He related a history of depression since the 1980s.  He stated that he had low back pain, numbness in his lower extremities, insomnia, and fatigue.  He reported that pain severely limited his sleep.  He stated that because of back pain he had not worked since 1995.  The examiner observed that the Veteran appeared restless, fatigued, and tense.  The Veteran presented as extremely guarded, and stated that he was very mistrustful of others, in general.  The Veteran's mood was anxious and depressed.  The examiner found that the Veteran was oriented, but had problems with concentration, and had a rambling thought process.  The examiner described the Veteran's thought content as ruminations.  There was no indication of delusions or hallucinations.  The Veteran reported frequent suicidal thoughts, though not at present, and without intent to act on those thoughts.  There was no indication of panic attacks, obsessive or ritualistic behavior, or episodes of violence.  The Veteran indicated that his back pain interfered with some activities of daily living.  The examiner found that the Veteran had a depressive disorder and an anxiety disorder.  The examiner assigned a GAF score of 50.  The examiner indicated that the Veteran had total occupational and social impairment due to mental disorder signs and symptoms.  As examples and pertinent symptoms, the examiner stated that the Veteran had been unable to work due to his pain level, and had been socially isolated for many years, since leaving work.  The examiner noted that the Veteran had been chronically anxious and depressed, had some re-experiencing symptoms as found with post-traumatic stress disorder (PTSD), was extremely mistrustful of others, and was very detached from others.

In VA primary care in February 2010, the Veteran reported receiving private treatment for depression.

In May 2010, private mental health counselor M. R. S., M.S., L.M.H.C., wrote that he had been treating the Veteran since October 2009.  Mr. S. stated that the Veteran was profoundly depressed, and was extremely mistrustful of and alienated from other people.  He noted that pain impaired the Veteran's sleep, and that he had problems due to being in chronic pain and chronically sleep deprived.  He indicated that the Veteran had difficulty focusing on material and tasks, and that his conversation wandered from topic to topic very rapidly.  Mr. S. opined that the Veteran was not capable of holding a job, either physically or mentally.  Mr. S. assessed that the Veteran had major depressive disorder, pain disorder, PTSD, and alcohol dependence.  Mr. S. assigned a GAF score of 40.

In July 2010, the Veteran participated in group therapy at a VA facility.  In August through December 2010, he had VA individual mental health therapy.  The treating clinician listed a diagnosis of major depression, and assigned a GAF score of 40.

The Veteran had another VA mental disorders examination in June 2013.  The examiner reported having reviewed the Veteran's claims file.  The Veteran reported diminished sleep, tiredness, low motivation, and lack of energy.  He indicated that a few months earlier he had moved from Pennsylvania to New Mexico.  He stated that he was in a long term relationship.  He indicated that his back pain made him unable to work.  The examiner observed that the Veteran appeared sad, and that, because of back pain, he was unable to sit still.  The examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and suicidal ideation.  The examiner indicated that the Veteran had near-continuous depression affecting the ability to function independently, appropriately and effectively.  The examiner noted that the Veteran had inability to establish and maintain effective relationships.  The examiner found that the Veteran had major depressive disorder, recurrent and severe.  The examiner reported the impression that the Veteran's depression had been worsening over time.  The examiner found that the Veteran's depression produced occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking, and mood.  The examiner assigned a GAF score of 45.

In the August 2013 Board videoconference hearing, the Veteran asserted that his depressive disorder was so disabling as to warrant a 100 percent rating under the rating schedule.  He indicated that he too paranoid to talk to the VA psychiatrist.

From June 2009 forward, clinicians have assigned for the Veteran GAF scores that are consistent with not being able to keep a job or not being able to work.  The clinician who examined the Veteran on June 1, 2009 concluded that his mental disorders produced total occupational and social impairment.  The treatment and examination records from June 2009 examination forward show that his depressive disorder produced occupational and social impairment with deficiencies in work, family relations, thinking, and mood, due to such symptoms as suicidal ideation, near-continuous depression, and inability to establish and maintain effective relationships.  The evidence therefore shows a disability picture that warrants a rating for depressive disorder of 70 percent from June 1, 2009. 

Although the June 2009 examiner endorsed total occupational and social impairment, the Veteran's symptoms as described and observed have not been consistent with the criteria for a 100 percent rating.  He has not reported or been observed to have gross impairment in thought processes or communication.  He has not had delusions or hallucinations or grossly inappropriate behavior.  He has not been in persistent danger of hurting himself or others.  He has not had severe memory loss and has not been disoriented.  The disability picture shown by the preponderance of the evidence therefore does not warrant a 100 percent rating for his depressive disorder.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's depressive disorder has not required frequent hospitalizations.  He has indicated that he is unable to work because of his back disability.  The evidence indicates that the effects of his depressive disorder are increased by his inability to work, and also that his depressive disorder undermines his potential capacity for work.  It is difficult to separate the effects of his back disability and his depression on his capacity for work.  His depression interferes with his potential for work, but by itself is not shown to interfere to an extent that rises to the level of marked.  The 70 percent rating granted from June 2009 in this decision reasonably contemplates the effects of his depressive disorder on his work potential.  The rating criteria provide for a higher rating for a level of disability greater than is present in this case.  Therefore, it is not necessary to refer the rating for the depressive disorder for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO has already granted a total disability rating based on individual unemployability (TDIU), so it is not necessary to determine whether the record indirectly raises the issue of unemployability.


ORDER

From June 1, 2009, a 70 percent disability rating for depressive disorder is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



	(CONTINUED ON NEXT PAGE)


Entitlement to a disability rating higher than 70 percent for depressive disorder is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


